TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00554-CR




Kenneth King, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3013128, HONORABLE BOB PERKINS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s court-appointed counsel has tendered a brief in which he states that this
appeal is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  There is no indication, however, that
counsel delivered a copy of the brief to appellant, or that counsel advised appellant of his right
to examine the record and file a pro se brief or other written response.  See Anders, 386 U.S. at
744.  Counsel did not respond to the Clerk’s notice seeking to resolve this problem informally.
Counsel for appellant, Mr. Drew Phipps, if he has not already done so, is ordered
to deliver a copy of his brief to appellant and to advise appellant of his right to examine the record
and file a pro se brief.  Counsel shall certify to this Court in writing that he has complied with
this order no later than April 14, 2006.
It is ordered April 3, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish